Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .



Allowable Subject Matter
The following is an examiner’s statement of reasons for allowance:

Claim 10 is amended to define a clarification from the location information and the offset information. In Jazra (US 2009/0219205) the system is operable to receive time zone data step 312. This would usually include an offset corresponding to a time zone, i.e. +/- 3 hours. This can reasonably be construed to be location information. Further this first time zone offset is usually combined with at least one other offset, such as DST data step 312 arrive at a subsequent offset that is calculated from the combination. What is disclosure ISN’T is a reception of information that one skilled in the art would construe as location information to look up an offset on a map. In claim 10 the relevant recitation is “acquire, from a map information” … “a time difference corresponding to a location”. Now such an operation is normal and routine when receiving location information from a GPS signal, because GPS signals don’t include time zone offsets. The very nature of how GPs are designs isn’t reasonably compatible with such an operation. Thus the location and map process is used. This is an important distinction because the claimed clarify the map operation in the server reception process which may or may not be obvious in a stand alone context, but in the opinion of the examiner is not obvious in combination with all the other limitations of claim 10. 

The prior art does not teach nor suggest the claimed “in response” … “server” … “receive location information” … “acquire from the map information” in combination with the other limitations of claim 1. 
The prior art does not teach nor suggest the claimed “in response to determining” … “location information” … “from the server” … “acquiring from map information that is information associating locations and time differences”  in combination with the other limitations of claim 7. 
The prior art does not teach nor suggest the claimed “in response to determining” … “location information” … “from the server” … “acquiring from map information that is information associating locations and time differences”  in combination with the other limitations of claim 8.


Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”


Any inquiry concerning this communication or earlier communications from the examiner should be directed to SEAN KAYES whose telephone number is (571)272-8931. The examiner can normally be reached 10-6.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Amy Johnson can be reached on 571-272-2238. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





11-27-21
/SEAN KAYES/Primary Examiner, Art Unit 2844